In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **
                                              *
  THE STATE OF TEXAS, by and                  *
  through The Texas Workforce                 *
  Commission, Business Enterprises            *
  of Texas; and ROLAND MARSHALL,              *
  a licensed blind vendor,                    *
                  Protestors,                 *
                                              *
  v.                                          * No. 17-266C
                                              * Filed: March 7, 2017
  UNITED STATES,
                                              *
                  Defendant,                  *
                                              *
  v.                                          *
  FOOD SERVICES, INC. OF                      *
  GAINESVILLE                                 *
                                              *
                  Defendant-Intervenor.
                                              *
  * * * * * * * * * * * * * * * * **

                                        ORDER

        On March 7, 2017, another bid protest hearing was held in the above captioned
protest. Since the initial bid protest hearing occurred, the government has issued a stop
work order regarding the contract issued to the intervenor, Food Services, Inc. of
Gainesville. In addition, the Department of Education Arbitration Panel issued a decision
in The State of Texas, by and through the Texas Workforce Commission, Business
Enterprises of Texas and the United States Of America, by and through the United States
Department of the Air Force on February 28, 2017, which decided that the Air Force had
improperly excluded Protestor State of Texas from consideration, in violation of the
Randolph Shephard Act. See 20 U.S.C. § 107, et seq. (2012). Although given earlier
indications at the initial bid protest hearing by an agency representative that the Air Force
would “generally” not comply with the dictates of the arbitration decision, comments which
were subsequently disavowed by other government representatives, at the hearing today,
the government indicated that a new selection process would be undertaken and that
Protestor State of Texas would be included in the competitive range and that the new
process would be undertaken with proper deference to the Department of Education
arbitration decision and the dictates of the relevant statutes, regulations, Air Force
Directives, and Air Force Instructions.

       It is, therefore, appropriate at this time, as fully explored with the parties at the
hearing today, to enter a permanent injunction, instructing the government not to proceed
with the award on February 14, 2017 to the intervenor in the above captioned case.
Therefore, the above captioned protest is DISMISSED, WITHOUT PREJUDICE. In the
event the protestors should feel the need to file a new protest with regard to Solicitation
No. FA3016-15-R-0003 for mission essential full food service to be performed at “JBSA,
FSH, and Camp Bullis,” the clerk's office is directed to waive the filing fee. The clerk’s
office is directed to enter JUDGMENT consistent with this order.

      IT IS SO ORDERED.

                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge




                                            2